DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-7 are directed to at least one non-transitory storage medium including a set of instructions; and at least one processor in communication with the at least one non- transitory storage medium, method claims 8-14 are directed to a series of steps, and computer readable medium claims 15-20 are directed to a set of instructions.  Thus the claims are directed to a machine, process, and manufacture, respectively.

The limitations of acquiring, retrieving, determining, constructing, and generating, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite acquiring a key word related to an industry field; retrieving, from one or more information sources, industry data corresponding to the industry field based on the key word related to the industry field; determining a plurality of components in an industry chain of the industry field based on the one or more information sources; constructing one or more links between the plurality of components in the industry chain based on the industry data; generating the industry chain graph related to the industry field based on the plurality of components and the one or more links.
That is, other than reciting at least one non-transitory storage medium including a set of instructions; and at least one processor in communication with the at least one non- transitory storage medium, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of at least one non-transitory storage medium including a set of instructions; and at least one processor in communication with the at least one non- transitory storage medium amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 further describe the plurality of components and the one or more links, respectively. Claims 4 and 5 recite additional generating steps. Claim 6 further describes the one or more 
Under step 2B of the analysis, the claims include, inter alia, at least one non-transitory storage medium including a set of instructions; and at least one processor in communication with the at least one non- transitory storage medium.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0039 of the specification, “The computing device 200, for example, may include a communication (COM) port 211 connected to and from a network connected thereto to facilitate data communications. The 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leidner et al (US 20140278706 A1).
As per claim 1, Leidner et al disclose a system for generating an industry chain graph (i.e., mined information is then parsed and processed to generate a supply chain graph, ¶ 0014), comprising: 
at least one non-transitory storage medium including a set of instructions; and at least one processor in communication with the at least one non- transitory storage medium, wherein when executing the set of instructions, the at least one processor is configured to direct the system (i.e., Server 120 is in electrical communication with Supply Chain Graph System (SCGS) databases 110, e.g., over one or more or a combination of Internet, Ethernet, fiber optic or other suitable communication means. Server 120 includes a processor 121 and a memory 122, in which is stored executable code and data, including a subscriber (e.g., EIKON) database 123, an Input and Identification Module, ¶ 0037) to: 
acquire a key word related to an industry field (i.e., The mined information is then parsed and processed to generate a supply chain graph. Once a diagrammatic 
retrieve, from one or more information sources, industry data corresponding to the industry field based on the key word related to the industry field (i.e., mining it from sources, including document repositories and the World Wide Web (WWW) portion of the Internet. The mined information is then parsed and processed to generate a supply chain graph. Once a diagrammatic depiction of the supply chain graph for a company or industry is generated, ¶ 0014); 
determine a plurality of components in an industry chain of the industry field based on the one or more information sources (i.e., the SCGS 100 may be operated by a traditional financial services company, e.g., Thomson Reuters, wherein SCGS database corpus or set 110 includes internal databases or sources of content 112, e.g., TR News 1121, and TR Feeds 1122, ¶ 0041); 
construct one or more links between the plurality of components in the industry chain based on the industry data (i.e., The set of triples contains a supplier entity, a commodity type, and a customer entity. The set of triples is then used by SCGSGM 390 to construct a supply chain graph. In one exemplary implementation, the supply chain graph is generated by turning each of the supplier entity and customer entity into two graph nodes. The nodes are connected by a vertex labeled with the commodity type, ¶ 0055); and 

As per claim 2, Leidner et al disclose wherein at least one component of the plurality of components includes one or more sub-components (i.e., The use of more than one triple in generating a supply chain graph will provide a more complete picture of the market environment and will assist the user in making determinations about risk in the supply chain and in analyzing and forecasting the supply and demand of resources represented in the graph. The graph or visualization may show an inter-relationship among a plurality of commodity types and companies with a company being a supplier of a first commodity and a customer or recipient of an other commodity, e.g., a received commodity used in generating the supplied commodity, ¶ 0059).
As per claim 3, Leidner et al disclose wherein at least one link of the one or more links includes a direction that indicates the direction of a flow of resources (i.e., With reference now to FIG. 7, a first embodiment of a supply chain graph 700 is depicted. The supply chain graph 700 shows the interrelationship of a set of supplying entities 710, commodity types 720, and customer entities 730. Each customer and supplier entity is represented as a graphical node on the graph. Each node is then connected to another node using a vertex. The vertices represent the supplier/customer relationship of two entities., ¶ 0060).

As per claim 5, Leidner et al disclose the at least one processor is further configured to direct the system to: generate an indicator for providing industry data related to the one or more links (i.e., the process of generating a supply chain graph begins with receiving as input a list of companies, which may be represented as C=["Petrol S.A."; "BP plc."; "Cargill"; "Nestle"; "Gazprom"; . . . ]. For each of these companies (c.sup.1, c.sup.2, . . . ) the present invention will determine which other company ( supplier) from the list of companies supplies the company (customer) with a given commodity, good, or service, or other thing supplied by a supplier to a customer (interchangeably as a "commodity"), ¶ 0030).
As per claim 6, Leidner et al disclose the one or more information sources include at least one of a dictionary, news information relating to the industry field, a research report relating to the industry field, an announcement relating to the industry field, a product manual relating the industry field, or a web page relating to the industry field (i.e., News database or source 1141 may be a source for confirmed 
As per claim 7, Leidner et al disclose the at least one processor is further configured to direct the system to: receive the key word from a user terminal of a user (i.e., access device 130, figure 1 and ¶ 0046).
Claims 8-14 are rejected based upon the same rationale as the rejection of claims 1-7, respectively, since they are the method claims corresponding to the system claims.
Claims 15-20 are rejected based upon the same rationale as the rejection of claims 1-6, respectively, since they are the computer readable medium claims corresponding to the system claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses supply chain management.
 	-Theodor Ciuta and Constantin Ciupagea (The Raw Materials Supply Chain
Viewer) disclose searching and visualizing four types of categories of interest
along the supply chain of a certain raw material.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        April 8, 2021